DETAILED ACTION

Priority
This application is a Divisional of 15/394,149, filed 12/29/2016, now U.S. Patent 10,990,921.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 5 and 8- 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borders et al. (US 2014/0089138 A1, hereinafter Borders).

In regard to claim 1, Borders discloses a system for managing an inventory of goods, the system comprising: 
a plurality of software modules including a warehouse management module (see ¶ 0116, disclosing “warehouse management system”), an inventory management module (see ¶ 0103, disclosing “inventory component 820”), and a deliver management module  (see ¶ 0083-0097, “Transportation Subsystem (XPS)” all operable within a control framework;
a common data store in communication with each of the software module, wherein each of the software modules is configured to communicate with the other software modules only through the data store (see ¶ 0077, disclosing “database 131 is implemented as a shared database which may be accessed by each of the Front Office systems”), the data store being configured to store records associated with pieces of inventory (see ¶ 0103); and
a user interface through which an end user can interact with one or more of the plurality of software modules to manipulate the records stored in the data store (see ¶ 0104, disclosing “graphical user interface 152”).

In regard to claim 3, Borders discloses the system of claim 2, wherein the network comprises the Internet (see ¶ 0078).  

In regard to claim 4, Borders discloses the system of claim 1, wherein the system is provided as a software-as-a- 20service (SaaS) product (see ¶ 0075).  

In regard to claim 8, Borders further discloses discloses the system of claim 1, wherein the user interface includes an electronic tablet configured to provide a manifest for routing a delivery driver to a customer's location, to track the goods for delivery, and to deliver the goods to the customer (see ¶ 0207, disclosing  “Transportation Subsystem”).

In regard to claim 9, Borders further discloses 5the system of claim 1, wherein the common data store includes a relational database (see ¶ 0077, disclosing “database 131 is implemented as a shared database which may be accessed by each of the Front Office systems”).

In regard to claim 10, Borders further discloses the system of claim 1, wherein the plurality of software modules further includes a contact management module configured to manage information associated 10with customers and vendors.  

In regard to claim 11, Borders further discloses the system of claim 10, wherein the information associated with customers and vendors is maintained in one or more tables of the common data store.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Borders in view of Fischburg (US 2007/0219873 A1).

In regard to claim 2, although Borders further discloses wherein the user interface includes a mobile electronic device having a scanner (see ¶¶  0147-149, disclosing “mobile field device (MFD)” may be used to “scan each delivered item”), Borders fails to explicitly disclose wherein the plurality of software modules and the 15control framework are distributed over a network an electronic tablet configured to record an image of a delivery acceptance signature.
Fischburg discloses plurality of software modules and the 15control framework are distributed over a network an electronic tablet configured to  record an image of a delivery acceptance signature (see ¶ 0045, disclosing “a signature . . . identifying the receding party is scanned 250 to denote acceptance of the order”; claim 2).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included a network-accessible electronic tablet configured to  record an image of a delivery acceptance signature, as disclosed by Fischburg, to allow for instant verification that goods have been delivered.  Including such a feature would help the sender and receiver resolve any discrepancies regarding delivery.

In regard to claim 5, although Borders further discloses wherein the user interface includes a mobile electronic device having a scanner (see ¶¶  0147-149, disclosing “mobile field device (MFD)” may be used to “scan each delivered item”), Borders fails to explicitly disclose a “bar code scanner.”
Fischburg discloses the user interface includes a mobile electronic device having a bar code scanner (see ¶ 0044, disclosing “scanning barcodes on the items”; ¶ 0051; claim 31).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included a bar code scanner, as disclosed by Fischburg, to allow for easy and accurate identification of goods that are delivered.  Including a bar code scanner would improve any method of tracking goods in the same manner.

In regard to claim 6, although Borders discloses a mobile electronic device having scanner for generating a record of items received by the customer, Borders fails to disclose 25wherein the user interface includes an electronic tablet configured to  record an image of a delivery acceptance signature.  
Fischburg discloses wherein the user interface includes an electronic tablet configured to  record an image of a delivery acceptance signature (see ¶ 0045, disclosing “a signature . . . identifying the receding party is scanned 250 to denote acceptance of the order”; claim 2)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included an electronic tablet configured to  record an image of a delivery acceptance signature, as disclosed by Fischburg, to allow for instant verification that goods have been delivered.  Including such a feature would help the sender and receiver resolve any discrepancies regarding delivery.

In regard to claim 7, Fischburg further discloses the system of claim 6, wherein the electronic tablet is in communication with the data store such that the image of the signature is immediately uploaded to the 30data store (see claim 3).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included wherein the electronic tablet is in communication with the data store such that the image of the signature is immediately uploaded to the 30data store, as disclosed by Fischburg, to allow for instant verification that goods have been delivered.  Including such a feature would help the sender and receiver quickly resolve any delivery discrepancies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Richio et al., 2005/0283454 A1 (at ¶ 0066, disclosing communications via a single database structure)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A ZARE/								9/26/2022Primary Examiner, Art Unit 3649